Pardee, G. J.
Two questions are presented for answer:
(1) Was the reweighing of the tobacco, (remaining in the warehouse under the three bonds,) of date May 4, 1878, a reliquidation of the duties on tho whole importation ? (2) In this case, when did the year of limitation provided by section 21 of tho act of congress,' approved June 22, 1874, begin to run?
1. The proceedings on the fourth of May, 1878, amounted to no more than an investigation. There was no notice, no order, no record. See Treas. Peg. art. 361. The government was not bound by it, the collector did not act upon it, and that such proceedings were had is now shown, not by the collector’s books, but by his personal recollection. On the hack of each bond a reliquidation is indorsed, but that is of date January 16, 1879, and there is no reference there to May 4, 1878.
That the collector did not consider it a reliquidation appears conclusively from the fact that he made no record, as required by the treasury regulations, and he permitted the remaining goods to be withdrawn on the payment of duties as fixed by the original liquidation.
That the treasury department considered it nothing more than an investigation, appears from tho order of January 7, 1878, directing a reliquidation.
So far as a liquidation is determined by the la,w, it is the decision by the collector of the amount of duties, charges, and exactions required to be paid on the merchandise. See Eev. St. §§ 2931, 2932.
As shown by tho record, the collector made no such decision in this case on May 4, 187S, nor at any time subsequent to the original liquidation, until January 16, 1879.
2. Section 21 of the act of congress approved June 22, 1874, (18 St. at Large, 190,) reads: __
*230“ That whenever any goods, wares, and merchandise shall have been entered and passed free of duty, and whenever duties upon any imported goods, wares, and merchandise shall have been liquidated and paid, and such goods, wares, and merchandise shall have been delivered to the owner, importer, agent, or consignee, such entry and passage free of duty, and sueli settlement of duties, shall, after the expiration of one year from the time of entry, in tile absence of fraud, and in the absence of protest by the owner, importer, agent, or consignee, be final and conclusive upon all parties.”
What entry is intended in the foregoing section ? An examination of all the statutes in relation to the importation, warehousing, appraising of, and the collection of, duties upon goods, wares, and merchandise shows only one entry required or referred to. That entry is the original entry provided for, regulated, and defined by sections 2785 to 2790, inclusive, of the Bevised Statutes. That entry is undoubtedly the one referred to in the section aforesaid. A construction of all the statutes on the subject, or of the particular section, points conclusively to such an entry as being the one from which the year’s limitation provided shall commence to run. No other entry, can be found as referred to, unless we go outside of the statutes.
The treasury regulations speak of entries for warehouse, entries for withdrawal, and other entries, and Mr. Justice Strong, in Westray v. U. S. 18 Wall. 322, speaks of “entry for warehouse” and “withdrawal entry.” The entry for warehouse is the original entry, but the term “entry for withdrawal” is a misnomer. There may be an application for permission to withdraw goods already entered, which is called in the treasury regulations the “entry for withdrawal,” which has certain requisites as to form, and it may be for withdrawal, for consumption, transportation in bond, or exportation; but certainly no such application can be the entry meant in the statute. And I ' see no good reason for arguing that any other than the original entry of goods was intended by the law.
A full year, in the absence of fraud or protest, is given to ascertain the amount of duties. The time is ample, the opportunities are ample, for the government has possession of all goods in warehouse, and if the government is to be limited at all in the time within which duties may be reliquidated, the term allowed by the statute from the original entry is sufficient. But be that as it may, if the intention was to allow the government to reliquidate at any time while any of the goods remained in the warehouse, and for one year thereafter, congress should have so enacted; but, as I read the statute, the time allowed is only one year from the date of the original entry.
It is, therefore, my decision that there was no error in the charges and refusal to charge of the court on the trial of the case in the court below, and that the jury were properly directed.
The judgment of the lower court will, therefore, be affirmed.